     Case 2:20-cv-02294-KJM-CKD Document 14 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHON DEJON ALEXANDER,                           No. 2:20-cv-2294 KJM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    AFSHIN ARYA,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 14, 2021, the undersigned issued findings and recommendations to dismiss

21   plaintiff’s complaint without prejudice due to his failure to file an amended complaint within the

22   time provided. Plaintiff has filed objections to the findings and recommendations indicating that

23   he never received the court’s prior order dismissing his complaint with leave to amend. Based on

24   plaintiff’s objections, the court will vacate its Findings and Recommendations, re-serve a copy of

25   the screening order on plaintiff, and reset the deadline for filing an amended complaint.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations filed July 14, 2021 (ECF No. 12) are vacated.

28          2. The Clerk of Court is directed to reserve a copy of the court’s April 19, 2021 screening
                                                         1
     Case 2:20-cv-02294-KJM-CKD Document 14 Filed 08/05/21 Page 2 of 2


 1   order (ECF No. 8) on plaintiff.

 2          3. Plaintiff is granted thirty days from the date of service of this order to file an amended

 3   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

 4   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

 5   number assigned this case and must be labeled “Amended Complaint.” Failure to file an

 6   amended complaint in accordance with this order will result in a recommendation that this action

 7   be dismissed.

 8   Dated: August 5, 2021
                                                      _____________________________________
 9
                                                      CAROLYN K. DELANEY
10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/alex2294.vacateF&R.docx

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
